Citation Nr: 1445047	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the character of discharge from the Veteran's period of service from August 1975 to June 1977 is a bar to receiving VA compensation benefits based on that period of service. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, including schizophrenia and bipolar disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1975 to June 1977 and in the U.S. Army from March 1979 to July 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from October 2008 administrative and rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the matter of whether the character of discharge from the Veteran's period of service from August 1975 to June 1977 is a bar to receiving VA compensation benefits based on that period of service, as well as whether service connection is warranted for PTSD or for an acquired psychiatric disorder, other than PTSD, including schizophrenia and bipolar disorder. 

The Veteran testified before the Board sitting at the RO in March 2011.  A transcript of the hearing is associated with the claims file. 

In August 2011, the Board remanded the appeal for further development.  Following certain development, the appeal returned to the Board for adjudication.  In April 2012, the Board issued a decision in which it was determined that new and material evidence was not necessary to reopen the previously denied claims and that the matters were appropriate for review due to receipt of pertinent service personnel records following the last prior final decision on the matters at hand.  The Board further found that the character of the Veteran's active service in the U.S. Marine Corps from August 1975 to June 1977 is a bar to VA benefits, and found that service connection for both PTSD and for an acquired psychiatric disorder, other than PTSD, including schizophrenia and bipolar disorder, is not warranted.  The Veteran appealed the Board's April 2012 decision to the Court of Appeals for Veterans Claims (Court).  In March 2014, the Court issued a Memorandum Decision, which did not disturb the Board's finding that new and material evidence was not required to reopen the previously denied claims, but found that the underlying issues related to the Veteran's character of discharge and entitlement to service connection for PTSD and for an acquired psychiatric disorder, other than PTSD, including schizophrenia and bipolar disorder, would be set aside and remanded for action consistent with the Memorandum Decision.  

The record before the Board consists of the Veteran's electronic claims files known as Virtual VA and the Veterans Benefits Management System.

For the reasons noted in the Memorandum Decision, and summarized below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2011, the Board remanded the matters of whether new and material evidence was received to reopen the claims related to the Veteran's character of discharge and whether entitlement to service connection is warranted for PTSD and an acquired psychiatric disorder other than PTSD.  Following certain evidentiary development, if the matter of whether the character of discharge from the Veteran's period of service from August 1975 to June 1977 is a bar to receiving VA compensation benefits based on that period of service was reopened, the RO was to afford the Veteran a VA examination in order to obtain an expert opinion and retroactive assessment as to whether the Veteran was insane at the time of the commission of the offenses leading to his discharge.  Following the Remand, the RO obtained additional service department records, which were in existence, but not considered at the time of the RO's prior final denial of the claims.  The RO, however, found that this evidence was not new and material and did not reopen the claims.  No VA examination, therefore, was ordered.  

The Board's April 2012 decision found that the newly obtained service personnel records warranted reconsideration of the claims under 38 C.F.R. § 3.156(c), making new and material evidence unnecessary.  The Board then went on to deny the underlying claims.

The Court, in its March 2014 Memorandum Decision, determined the Board's finding that new and material evidence was not required was tantamount to a reopening of the claim, thereby giving rise to the requirement in the August 2011 Remand for the Veteran to be afforded a VA examination.  The Court found the Board's failure to require such an examination was error and remanded the claims in order for such an examination to occur.  Thus, in accordance with the March 2014 Memorandum Decision, the Board must remand these claims for the examination, as set out in the Board's August 2011 Remand.  The question at hand is whether the Veteran was insane at the time of the commission of offenses leading to his misconduct discharge in 1977.  Once this determination is made, the matter of the character of the Veteran's first period of service should be readjudicated.  

If it is determined that the Veteran's character of discharge from the Veteran's period of service from August 1975 to June 1977 is not a bar to receiving VA compensation benefits based on that period of service, then the issues related to service connection for PTSD and an acquired psychiatric disorder other than PTSD should be readjudicated to determine whether service connection is warranted for those disabilities based upon that first period of service.  The Veteran's psychiatric disorder claims, therefore, depend on the outcome of the character of discharge claim.  Thus, they are inextricably intertwined with the claim of whether the character of discharge from the Veteran's period of service from August 1975 to June 1977 is a bar to receiving VA compensation benefits based on that period of service, as they are derivative claims.  In other words, the disposition of the psychiatric disorder claims are largely dependent on whether the Veteran is deemed not barred from receiving VA compensation benefits based upon his first period of service.  The psychiatric claims, therefore, cannot properly be adjudicated until the disposition of the character of discharge claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (if matter on appeal is inextricably intertwined with an issue or claim still pending before VA, for reasons of judicial economy or on prudential grounds, review of merits of the claim or issue adjudicated will generally be deferred for further adjudication, as appropriate).  See also Gurley v. Nicholson, 20 Vet. App. 573, 575-76 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).  Therefore, consideration of the issues of entitlement to service connection for PTSD and for an acquired psychiatric disorder other than PTSD must be deferred pending the adjudication of the claim related to the Veteran's character of discharge.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

On remand, the RO must also assist the Veteran in obtaining relevant ongoing treatment records related to the claimed disabilities.  38 C.F.R. § 3.159(c)(1) (2013).

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include records from any private or VA healthcare facility from which the Veteran has received treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran should be notified.

2.  Once the record is complete to the extent possible, the RO or the AMC should afford the Veteran a VA psychiatric examination by an examiner with sufficient expertise to determine the Veteran's mental status during the time period of commission of the offenses leading to his 1977 discharge by reason of misconduct.  The claims file must be made available to and reviewed by the examiner.  Based upon a review of the record, to include service treatment and personnel records, the VA examiner should opine whether the Veteran was insane at the time of his instances of misconduct during his first period of military service.  The rationale for all opinions expressed must also be provided.

Per VA regulations, an "insane" person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

3.  Following the aforementioned development, review the claims files to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim of whether the character of discharge from the Veteran's period of service from August 1975 to June 1977 is a bar to receiving VA compensation benefits based on that period of service.  After adjudicating the character of discharge claim, the RO should readjudicate the claims of entitlement to service connection for PTSD and for an acquired psychiatric disorder other than PTSD.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


